Exhibit 10.2
EXECUTION COPY



GUARANTY AGREEMENT
GUARANTY AGREEMENT (this “Guaranty”), dated as of October 4, 2013, by SOLARWINDS
WORLDWIDE, LLC, a Delaware limited liability company (a “Guarantor” and,
together with any future Subsidiaries of the Borrower (as hereinafter defined)
executing this Guaranty, the “Guarantors”) in favor of and for the benefit of
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for and representative of (in such capacity herein called
the “Guarantied Party”) the lenders party to the Credit Agreement referred to
below from time to time (the “Lenders”), any Hedge Banks (as defined in the
Credit Agreement referred to below), and any Cash Management Banks (as defined
in the Credit Agreement referred to below), and in favor of and for the benefit
of the other Beneficiaries (as hereinafter defined).
STATEMENT OF PURPOSE
A.    SOLARWINDS, INC., a Delaware corporation (the “Borrower”), has entered
into that certain Credit Agreement, dated as of October 4, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), with the Lenders and the Guarantied Party. Capitalized terms used
herein and not defined herein will have the meanings assigned thereto in the
Credit Agreement.
B.    The Credit Parties may from time to time enter, or may from time to time
have entered, into one or more Guaranteed Hedge Agreements in accordance with
the terms of the Credit Agreement, and it is desired that the obligations of the
Credit Parties under the Guaranteed Hedge Agreements, together with all
obligations of the Borrower under the Credit Agreement and the other Loan
Documents, be guarantied hereunder.
C.    The Credit Parties may from time to time enter, or may from time to time
have entered, into one or more Guaranteed Cash Management Agreements, and it is
desired that the obligations of the Credit Parties under the Guaranteed Cash
Management Agreements, together with all obligations of the Borrower under the
Credit Agreement and the other Loan Documents, be guarantied hereunder.
D.    The Guarantied Party, the Lenders, each Hedge Bank, and each Cash
Management Bank are sometimes referred to herein, individually, as a
“Beneficiary” and, collectively, as the “Beneficiaries”.
E.    A portion of the proceeds of the Loans may be advanced to the Guarantors,
and thus the Guarantied Obligations (as hereinafter defined) are being incurred
for and will inure to the benefit of the Guarantors (which benefits are hereby
acknowledged).
F.    It is a condition precedent to the making of the initial Extensions of
Credit under the Credit Agreement that the Guarantors listed on the signature
pages hereof will have executed this Guaranty.

1
3585221



--------------------------------------------------------------------------------



AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders and the
Guarantied Party to enter into the Credit Agreement and to make Extensions of
Credit thereunder, to induce the Hedge Banks to enter into the Guaranteed Hedge
Agreements, and to induce the Cash Management Banks to enter into the Guaranteed
Cash Management Agreements, the Guarantors hereby agree as follows:
Section 1.    Guaranty.
(a)     The Guarantors jointly and severally irrevocably and unconditionally
guaranty, as primary obligors and not merely as sureties, the due and punctual
payment in full of all Guarantied Obligations (as hereinafter defined) when the
same become due, whether at stated maturity, by acceleration, demand or
otherwise. “Guarantied Obligations” means, collectively, (i) the Obligations,
and (ii) all existing or future payment and other obligations owing by the
Credit Parties under (A) any Guaranteed Hedge Agreement (other than Excluded
Swap Obligations), and (B) any Guaranteed Cash Management Agreement.
In the event that all or any portion of the Guarantied Obligations is paid by
any Credit Party, the obligations of each Guarantor hereunder will continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) is rescinded or recovered directly
or indirectly from the Guarantied Party or any other Beneficiary as a
preference, fraudulent transfer or otherwise, and any such payments that are so
rescinded or recovered will constitute Guarantied Obligations.
Subject to the other provisions of this Section 1, upon the failure of any
Credit Party to pay any of the Guarantied Obligations when and as the same
become due, each Guarantor will, upon demand, pay or cause to be paid, in cash,
to the Guarantied Party for the ratable benefit of the Beneficiaries, an amount
equal to the aggregate amount of the unpaid Guarantied Obligations.
(b)    Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor under this Guaranty will be limited to a maximum
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor (i) in respect of intercompany indebtedness to the Borrower or
Affiliates of the Borrower to the extent that such indebtedness would be
discharged in an amount equal to the amount paid by such Guarantor hereunder,
and (ii) under any guaranty of Subordinated Indebtedness) and after giving
effect as assets to the value (as determined under the applicable provisions of
the Fraudulent Transfer Laws) of any rights to subrogation, reimbursement,
indemnification or contribution of such Guarantor pursuant to Applicable Law or
pursuant to the terms of any agreement.

3456711    2
3585221



--------------------------------------------------------------------------------



(c)    Each Guarantor under this Guaranty, and each guarantor under other
guaranties, if any, relating to the Credit Agreement (the “Related Guaranties”)
that contain a contribution provision similar to that set forth in this
Section 1(c), together desire to allocate among themselves (collectively, the
“Contributing Guarantors”), in a fair and equitable manner, their obligations
arising under this Guaranty and the Related Guaranties. Accordingly, in the
event any payment or distribution is made on any date by any Guarantor under
this Guaranty or a guarantor under a Related Guaranty, each such Guarantor or
such other guarantor will be entitled to a contribution from each of the other
Contributing Guarantors in the maximum amount permitted by law so as to maximize
the aggregate amount of the Guarantied Obligations paid to the Beneficiaries.
Section 2.    Guaranty Absolute; Continuing Guaranty.
(a)    The obligations of each Guarantor hereunder are irrevocable, absolute,
independent, and unconditional and will not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Guarantied Obligations. In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor agrees
that: (i) this Guaranty is a guaranty of payment when due and not of
collectability; (ii) the Guarantied Party may enforce this Guaranty upon the
occurrence and during the continuance of an Event of Default under the Credit
Agreement, the occurrence of an early termination date or similar event under
any Guaranteed Hedge Agreement or the occurrence of an event of default under
any Guaranteed Cash Management Agreement notwithstanding the existence of any
dispute between any Credit Party and any Beneficiary with respect to the
existence of such event; (iii) the obligations of each Guarantor hereunder are
independent of the obligations of the Credit Parties under the Loan Documents,
the Guaranteed Hedge Agreements, and the Guaranteed Cash Management Agreements
and the obligations of any other guarantor of the Guarantied Obligations and a
separate action or actions may be brought and prosecuted against each Guarantor
whether or not any action is brought against the Borrower, any other Credit
Party or any of such other guarantors and whether or not the Borrower, any other
Credit Party or any such other guarantor is joined in any such action or
actions; and (iv) a payment of a portion, but not all, of the Guarantied
Obligations by one or more Guarantors will in no way limit, affect, modify or
abridge the liability of such Guarantor or any other Guarantor for any portion
of the Guarantied Obligations that has not been paid. This Guaranty is a
continuing guaranty and each Guarantor irrevocably waives any right to revoke
this Guaranty as to future transactions giving rise to any Guarantied
Obligations.
(b)    Each Qualified ECP Guarantor (as defined below) hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds and other support as may be needed from time to time by each other
Credit Party to honor all of its obligations under this Guaranty and the other
Loan Documents in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section, or otherwise under this Guaranty or any other
Loan Document, voidable under Debtor Relief Laws and not for any greater
amount). Subject to Section 1(a), the obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until all of
the Guaranteed Obligations and all the obligations of the Guarantors shall have
been paid in full in cash and the Commitments terminated. Each Qualified ECP
Guarantor intends that this Section constitute, and this Section shall be deemed
to constitute, a “keepwell, support or other agreement” for the benefit

3456711    3
3585221



--------------------------------------------------------------------------------



of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act. For purposes of this Section, “Qualified ECP Guarantor”
means, in respect of any Swap Obligation, each Credit Party that has total
assets exceeding $10,000,000 at the time the relevant guarantee or grant of the
relevant security interest becomes effective with respect to such Swap
Obligations or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Section 3.    Actions by Beneficiaries. Any Beneficiary may from time to time,
without notice or demand and without affecting the validity or enforceability of
this Guaranty or giving rise to any limitation, impairment or discharge of any
Guarantor’s liability hereunder, (a) renew, extend, accelerate or otherwise
change the time, place, manner or terms of payment of the Guarantied
Obligations, (b) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guarantied
Obligations or any agreement relating thereto, and/or subordinate the payment of
the same to the payment of any other obligations, (c) request and accept other
guaranties of the Guarantied Obligations and take and hold security for the
payment of this Guaranty or the Guarantied Obligations, (d) release, exchange,
compromise, subordinate or modify, with or without consideration, any security
for payment of the Guarantied Obligations, any other guaranties of the
Guarantied Obligations, or any other obligation of any Person with respect to
the Guarantied Obligations, (e) enforce and apply any security now or hereafter
held by or for the benefit of such Beneficiary in respect of this Guaranty or
the Guarantied Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that such Beneficiary may have against any
such security, as such Beneficiary in its discretion may determine consistent
with the Credit Agreement, the Guaranteed Hedge Agreements, the Guaranteed Cash
Management Agreements, and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and (f) exercise any other rights available to such Beneficiary under the Loan
Documents, the Guaranteed Hedge Agreements or the Guaranteed Cash Management
Agreements.
Section 4.    No Discharge. This Guaranty and the obligations of the Guarantors
hereunder will be valid and enforceable and will not be subject to any
limitation, impairment or discharge for any reason (other than payment in full
of the Guarantied Obligations), including the occurrence of any of the
following, whether or not any Guarantor will have had notice or knowledge of any
of them: (a) any failure to assert or enforce or agreement not to assert or
enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy with respect to the Guarantied Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guarantied Obligations, (b) any waiver or modification of, or any
consent to departure from, any of the terms or provisions of the Credit
Agreement, any of the other Loan Documents, any Guaranteed Hedge Agreement, any
Guaranteed Cash Management Agreement or any agreement or instrument executed
pursuant thereto, or of any other guaranty or security for the Guarantied
Obligations, (c) the Guarantied Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect,
(d) the application of payments received from any source to the payment of
indebtedness other than the Guarantied Obligations, even though

3456711    4
3585221



--------------------------------------------------------------------------------



the Guarantied Party or any other Beneficiary might have elected to apply such
payment to any part or all of the Guarantied Obligations, (e) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guarantied Obligations, (f) any defenses, setoffs or
counterclaims which the Borrower or any other Credit Party may assert against
the Guarantied Party or any other Beneficiary in respect of the Guarantied
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction, and usury,
and (g) any other act, thing or omission, or delay to do any other act or thing,
which may or might in any manner or to any extent vary the risk of a Guarantor
as an obligor in respect of the Guarantied Obligations.
Section 5.    Waivers. Each Guarantor waives, for the benefit of the
Beneficiaries: (a) any right to require the Guarantied Party or any other
Beneficiary, as a condition of payment or performance by such Guarantor, to
(i) proceed against the Borrower, any other Credit Party, any other guarantor of
the Guarantied Obligations or any other Person, (ii) proceed against or exhaust
any security held from the Borrower, any other Credit Party, any other guarantor
of the Guarantied Obligations or any other Person, (iii) proceed against or have
resort to any balance of any deposit account or credit on the books of any
Beneficiary in favor of the Borrower, any other Credit Party, any other
guarantor of the Guarantied Obligations or any other Person, or (iv) pursue any
other remedy in the power of any Beneficiary; (b) any defense arising by reason
of the incapacity, lack of authority or any disability or other defense of the
Borrower or any other Credit Party, including any defense based on or arising
out of the lack of validity or the unenforceability of the Guarantied
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of the Borrower or any other Credit Party, as
applicable, from any cause other than payment in full of the Guarantied
Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon the Guarantied Party’s or any other Beneficiary’s errors or omissions in
the administration of the Guarantied Obligations, except behavior that amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, that are or might be in conflict with the terms of this Guaranty and
any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to setoffs,
recoupments and counterclaims, and (iv) promptness, diligence, and any
requirement that any Beneficiary protect, secure, perfect or insure any Lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor, and notices of any action or inaction,
including acceptance of this Guaranty, notices of default under the Credit
Agreement or any agreement or instrument related thereto, notices of default or
early termination under any Guaranteed Hedge Agreement, notices of default under
any Guaranteed Cash Management Agreement, notices of any renewal, extension or
modification of the Guarantied Obligations or any agreement or instrument
related thereto, notices of any extension of credit to the Borrower or any other
Credit Party, and notices of any of the matters referred to in Sections 3 and 4,
and any right to consent to any thereof; and (g) to the fullest extent permitted
by Applicable Law, any defenses or benefits that may be derived from or afforded
by law which limit the liability of or exonerate guarantors or sureties, or
which may conflict with the terms of this Guaranty.
Section 6.    Guarantors’ Rights of Subrogation, Contribution, Etc.;
Subordination of Other Obligations. Until the Guarantied Obligations (other than
contingent indemnification

3456711    5
3585221



--------------------------------------------------------------------------------



obligations not then due) have been paid in full, the Commitments have
terminated, and all Letters of Credit have expired or been cancelled, each
Guarantor will withhold exercise of (a) any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against any Credit
Party or any of its assets in connection with this Guaranty or the performance
by such Guarantor of its obligations hereunder, in each case whether such claim,
right or remedy arises in equity, under contract, by statute, under common law
or otherwise, including (i) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against any
Credit Party, (ii) any right to enforce, or to participate in, any claim, right
or remedy that any Beneficiary now has or may hereafter have against any Credit
Party, and (iii) any benefit of, and any right to participate in, any collateral
or security now or hereafter held by any Beneficiary, and (b) any right of
contribution such Guarantor now has or may hereafter have against any other
guarantor of any of the Guarantied Obligations. Each Guarantor further agrees
that, to the extent the agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification, and contribution set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against any Credit Party or against any collateral or
security, and any rights of contribution such Guarantor may have against any
such other guarantor, will be junior and subordinate to any rights the
Guarantied Party or any other Beneficiary may have against any Credit Party, to
all right, title, and interest the Guarantied Party or such other Beneficiary
may have in any such collateral or security, and to any right the Guarantied
Party or such other Beneficiary may have against such other guarantor.
Any indebtedness of any Credit Party now or hereafter held by any Guarantor is
subordinated in right of payment to the Guarantied Obligations, and any such
indebtedness of any Credit Party to a Guarantor collected or received by such
Guarantor after an Event of Default has occurred and is continuing, and any
amount paid to a Guarantor on account of any subrogation, reimbursement,
indemnification or contribution rights referred to in the preceding paragraph
when all Guarantied Obligations have not been paid in full, will be held in
trust for the Guarantied Party on behalf of the Beneficiaries and will forthwith
be paid over to the Guarantied Party for the benefit of the Beneficiaries to be
credited and applied against the Guarantied Obligations.
Section 7.    Financial Condition of the Borrower. No Beneficiary will have any
obligation, and each Guarantor waives any duty on the part of any Beneficiary,
to disclose or discuss with such Guarantor its assessment, or such Guarantor’s
assessment, of the financial condition of the Credit Parties or any matter or
fact relating to the business, operations or condition of the Credit Parties.
Each Guarantor has adequate means to obtain information from the Credit Parties
on a continuing basis concerning the financial condition of the Credit Parties
and their ability to perform their obligations under the Loan Documents, the
Guaranteed Hedge Agreements, and the Guaranteed Cash Management Agreements, and
each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of the Credit Parties and of all circumstances bearing upon
the risk of nonpayment of the Guarantied Obligations.
Section 8.    Representations and Warranties. Each Guarantor makes, for the
benefit of the Beneficiaries, each of the representations and warranties made in
the Credit Agreement by the Borrower as to such Guarantor, its assets, financial
condition, operations, organization, legal status and business.

3456711    6
3585221



--------------------------------------------------------------------------------



Section 9.    Covenants. Each Guarantor agrees, for the benefit of the
Beneficiaries, that such Guarantor will, unless Required Obligees (as such term
is defined in Section 23) will otherwise consent in writing, perform or observe
all of the terms, covenants, and agreements that the Loan Documents state the
Borrower is to cause such Guarantor to perform or observe.
Section 10.    Rights and Remedies Cumulative; Non-Waiver; Etc. The enumeration
of the rights and remedies of the Beneficiaries set forth in this Guaranty is
not intended to be exhaustive and the exercise by the Beneficiaries of any right
or remedy will not preclude the exercise of any other rights or remedies, all of
which will be cumulative, and will be in addition to any other right or remedy
given hereunder or under the other Loan Documents, the Guaranteed Hedge
Agreements or the Guaranteed Cash Management Agreements or that may now or
hereafter exist at law or in equity or by suit or otherwise. No delay or failure
to take action on the part of any Beneficiary in exercising any right, power or
privilege will operate as a waiver thereof, nor will any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege or will
be construed to be a waiver of any Event of Default. No course of dealing
between a Guarantor, any Beneficiary or their respective agents or employees
will be effective to change, modify or discharge any provision of this Guaranty.
Section 11.    Discharge of Guaranty Upon Sale of Guarantor. If any Guarantor
ceases to be a Subsidiary of the Borrower as a result of a transaction permitted
pursuant to the Credit Agreement, the Guarantied Party will, upon such
Guarantor’s request, execute and deliver documents or instruments necessary to
evidence the release and discharge of this Guaranty as provided in Section 10.9
of the Credit Agreement.
Section 12.    Notices. All notices and other communications provided for herein
will be in writing and will be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier in the manner
provided for notices in Section 11.1 of the Credit Agreement to any Guarantor at
its address set forth below its signature hereto.
Section 13.    Amendments and Waivers. No amendment, modification, termination
or waiver of any provision of this Guaranty, and no consent to any departure by
any Guarantor therefrom, will in any event be effective without the written
concurrence of the Guarantied Party and, in the case of any such amendment or
modification, the Guarantors; provided that this Guaranty may be modified by the
execution of a counterpart, substantially in the form attached as Exhibit A (a
“Counterpart”), by an Additional Guarantor in accordance with Section 22 and the
Guarantors hereby waive any requirement of notice of or consent to any such
amendment. Any such waiver or consent will be effective only in the specific
instance and for the specific purpose for which it was given.
Section 14.    Expenses; Indemnity.
(a)    The Guarantors jointly and severally agree to pay to the Guarantied Party
and each other Beneficiary the amount of any and all costs and expenses in
accordance with Section 11.3(a) of the Credit Agreement.

3456711    7
3585221



--------------------------------------------------------------------------------



(b)    The Guarantors jointly and severally agree to indemnify the Guarantied
Party and each other Beneficiary in accordance with Section 11.3(b) of the
Credit Agreement.
(c)    The obligations of the Guarantors in this Section 14 will survive the
termination of this Guaranty and the discharge of each Guarantor’s other
obligations under this Guaranty, the Guaranteed Hedge Agreements, the Guaranteed
Cash Management Agreements, the Credit Agreement, and the other Loan Documents.
Section 15.    Right of Setoff. If an Event of Default has occurred and is
continuing, each Beneficiary and its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by Applicable Law, to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Beneficiary or any
such Affiliate to or for the credit or the account of such Guarantor against any
and all of the Guaranty Obligations, irrespective of whether or not such
Beneficiary or such Affiliate will have made any demand under this Guaranty and
although such obligations of such Guarantor may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Beneficiary different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of each Beneficiary and its Affiliates under this
Section 15 are in addition to other rights and remedies (including other rights
of setoff) that such Beneficiary or its Affiliates may have. Each Beneficiary
agrees to notify the affected Guarantor and the Guarantied Party promptly after
any such setoff and application; provided that the failure to give such notice
will not affect the validity of such setoff and application.
Section 16.    Governing Law; Jurisdiction, Etc.
(a)    Governing Law. This Guaranty and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Guaranty and the transactions contemplated hereby
will be governed by, and construed and enforced in accordance with, the law of
the State of New York (including Sections 5.1401 and 5.1402 of the General
Obligations Law of the State of New York), without reference to any other
conflicts or choice of law principles thereof.
(b)    Submission to Jurisdiction. Each party hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Guarantied Party, any other
Beneficiary or any Related Party of the foregoing in any way relating to this
Guaranty or the transactions relating hereto in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and irrevocably and unconditionally submits, for itself and
its properties, to the jurisdiction of such  courts and agrees that all claims
in respect of any such action, litigation or proceeding may be heard and
determined in such New York state court or, to the fullest extent permitted by
Applicable Law, in such federal court.  Each party hereto agrees that a final
judgment in any such action, litigation or proceeding will be conclusive and may
be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Guaranty will affect any right that the
Guarantied Party or any other Beneficiary may otherwise

3456711    8
3585221



--------------------------------------------------------------------------------



have to bring any action or proceeding relating to this Guaranty against any
Guarantor or its properties in the courts of any jurisdiction.
(c)    Waiver of Venue. Each party hereto irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Guaranty in any court referred to in
subsection (b) of this Section 16. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1 of the Credit
Agreement, to such party at its address set forth below its signature hereto.
Nothing in this Guaranty will affect the right of any party hereto to serve
process in any other manner permitted by Applicable Law.
Section 17.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (i) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (ii) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 17.
Section 18.    Successors and Assigns. The provisions of this Guaranty will be
binding upon and inure to the benefit of the Guarantors, the Guarantied Party,
the other Beneficiaries, and their respective successors and assigns, except
that no Guarantor may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Guarantied Party.
Section 19.    Titles and Captions.  Titles and captions of Sections and
subsections in this Guaranty are for convenience only and neither limit nor
amplify the provisions of this Guaranty.
Section 20.    Severability of Provisions. Any provision of this Guaranty which
is prohibited or unenforceable in any jurisdiction will, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.    
Section 21.    Counterparts; Effectiveness. This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which will constitute an original, but all of which when taken together will
constitute a single contract. Delivery of an executed signature page of this
Guaranty by facsimile transmission or in electronic format (i.e., “pdf” or
“tif”)

3456711    9
3585221



--------------------------------------------------------------------------------



will be effective as delivery of a manually executed counterpart hereof. This
Guaranty will become effective as to each Guarantor upon the execution of a
Counterpart by such Guarantor (whether or not a Counterpart will have been
executed by any other Guarantor) and receipt by the Guarantied Party of such
executed Counterpart.
Section 22.    Additional Guarantors. From time to time subsequent to the date
hereof, additional Subsidiaries of the Borrower may become parties hereto, as
additional Guarantors (each an “Additional Guarantor”), by executing a
Counterpart. Upon delivery of a Counterpart to the Guarantied Party, notice of
which is hereby waived by the Guarantors, each such Additional Guarantor will be
a Guarantor and will be as fully a party hereto as if such Additional Guarantor
were an original signatory hereof. Each Guarantor expressly agrees that its
obligations arising hereunder will not be affected or diminished by the addition
or release of any other Guarantor hereunder, nor by any election of the
Guarantied Party not to cause any Subsidiary of the Borrower to become an
Additional Guarantor hereunder.
Section 23.    Guarantied Party as Agent.
(a)    The Guarantied Party has been appointed to act as the Guarantied Party
hereunder by the Lenders and, by their acceptance of the benefits hereof, Hedge
Banks and Cash Management Banks. The Guarantied Party will be obligated, and
will have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action, solely in accordance with this Guaranty and the Credit Agreement;
provided that the Guarantied Party will exercise, or refrain from exercising,
any remedies under or with respect to this Guaranty in accordance with the
instructions of (i) Required Lenders or (ii) after payment in full of all
Obligations under the Credit Agreement and the other Loan Documents, the holders
of a majority of (A) the aggregate notional amount under all Guaranteed Hedge
Agreements (including Guaranteed Hedge Agreements that have been terminated) or
(B) if all Guaranteed Hedge Agreements have been terminated in accordance with
their terms, the aggregate amount then due and payable (exclusive of expenses
and similar payments but including any early termination payments then due)
under such Guaranteed Hedge Agreements (Required Lenders or, if applicable, such
holders being referred to herein as “Required Obligees”).
(b)    The Guarantied Party will at all times be the same Person that is the
Administrative Agent under the Credit Agreement. Written notice of resignation
by the Administrative Agent pursuant to Section 10.6 of the Credit Agreement
will also constitute notice of resignation as the Guarantied Party under this
Guaranty; and appointment of a successor Administrative Agent pursuant to
Section 10.6 of the Credit Agreement will also constitute appointment of a
successor Guarantied Party under this Guaranty. Upon the acceptance of any
appointment as the Administrative Agent under Section 10.6 of the Credit
Agreement by a successor Administrative Agent, that successor Administrative
Agent will thereupon succeed to and become vested with all the rights, powers,
privileges, and duties of the retiring (or retired) Guarantied Party under this
Guaranty, and the retiring (or retired) Guarantied Party under this Guaranty
will promptly (i) transfer to such successor Guarantied Party all sums held
hereunder, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Guarantied Party under this Guaranty, and (ii) take such other actions as may be
necessary or appropriate in connection with the assignment to such successor
Guarantied Party of the rights

3456711    10
3585221



--------------------------------------------------------------------------------



created hereunder, whereupon such retiring Guarantied Party will be discharged
from its duties and obligations under this Guaranty. Subject to Section 10.6 of
the Credit Agreement, after any retiring Administrative Agent’s resignation
hereunder as the Guarantied Party, the provisions of this Guaranty will inure to
its benefits as to any actions taken or omitted to be taken by it under this
Guaranty while it was the Guarantied Party hereunder.
Section 24.    Rules of Construction. The rules of construction set forth in
Section 1.2 of the Credit Agreement will be applicable to this Guaranty mutatis
mutandis.


[Signature pages to follow.]



3456711    11
3585221



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantied Party, solely for the purposes of the waiver
of the right to jury trial contained in Section 17, and each Guarantor, have
caused this Guaranty to be duly executed and delivered by their respective
officers thereunto duly authorized as of the date first written above.
SOLARWINDS WORLDWIDE, LLC


By: /s/ J. Barton Kalsu
Name: J. Barton Kalsu
Title: Executive Vice President & Chief Accounting Officer
Address: 3711 S. MoPac Expwy
Building Two
Austin, Texas 78746
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Guarantied
Party


By: /s/ Stuart Edwards
Name: Stuart Edwards
Title: Vice President





3456711    S-1
3585221

